Citation Nr: 0835003	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
November 1946, and from November 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 decision.  The veteran 
filed a notice of disagreement (NOD) later in December 2002, 
and the RO issued a statement of the case (SOC) in March 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans Appeals) in April 2003.

In his April 2003 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In July 2003, the 
veteran testified during a hearing before RO personnel; a 
transcript of that hearing is of record.  In January 2004, 
the RO issued a supplemental In July 2004, the veteran agreed 
to a videoconference hearing in lieu of a travel board 
hearing.  The veteran subsequently failed to report for a 
scheduled August 2004 videoconference hearing.

In October 2004, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in an April 2008 SSOC, and returned the matter to 
the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that in an 
October 2004 Appellant's Brief, the veteran's representative 
raised a  claim for service connection for an acquired 
psychiatric disorder, other than PTSD..  As this matter has 
not been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, and VA was unable to verify the occurrence of 
any of the he veteran's potentially verifiable stressors; the 
record also presents no basis for VA to make additional 
attempts to independently corroborate any reported 
stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2002 pre-rating letter and November 
2003 and March 2005 post-rating letters provided notice to 
the appellant regarding what information and evidence is  
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The March 2005 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
December 2002 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the June 2002 
letter.  Moreover, after issuance of the November 2003 and 
March 2005 letters, and opportunity for the veteran to 
respond, the January 2004 and April 2008 SSOCs reflect 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

While the RO has not furnished to the veteran a letter 
meeting the Dingess/Hartman  requirements as to disability 
rating and effective date, the RO did provide general notice 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of information that 
impacts these determinations,  in the April 2008 SSOC.  The 
Board notes  that neither the form nor  timing of this 
notice-at the time of, and not prior to, the last 
adjudication of the claim-is not shown to prejudice the 
veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is t be, , assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of VA 
treatment records; a letter from Jackie O. Zimmerman, a 
licensed clinical social worker with the Vet Center in 
Huntington, West Virginia;. and an October 2007 report from 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly, the United States Armed Services 
Center for Unit Records Research (CURR))   Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's July 2003 RO hearing, along with various 
written statements and internet research results provided by 
the veteran and by his representative, on his behalf

The Board notes that the veteran's personnel records and 
service treatment records (STRs) are not associated with the 
claims file.  In October 2002, the National Personnel Records 
Center (NPRC) notified the RO that it was unable to identify 
a record associated with the veteran based on the information 
furnished by the RO.  It would appear that the veteran's 
records may have been lost due to a 1973 fire at the NPRC 
facility.

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board acknowledges the 
October 2004 request by the veteran's representative that the 
veteran be afforded a VA examination to provide the correct 
psychiatric diagnosis and a medical opinion as to whether the 
diagnosis is related to military service.  As will be 
discussed in greater detail below,  current record reflects a  
diagnosis of PTSD, however, this claim is being denied 
because there is no verified or verifiable in-service 
stressor to support the claim,  An examination and medical 
opinion  would not provide credible evidence that a claimed 
in-service stressor occurred-the essential criterion on 
which this case turns.  See Moreau v. Brown, 9 Vet. App. 
389., 396 (1996). (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
such after-the-fact medical nexus evidence).  As such, a 
remand to obtain the requested examination and medical 
opinion in connection with the current claim is unnecessary.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

At the outset, the Board notes, as noted above, that the 
veteran's STRs and personnel records are not available for 
review, and were likely destroyed in a fire at the NPRC in 
1973.  The Board is aware that in such cases, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim for service connection for PTSD has been 
undertaken with these heightened duties in mind.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran has been diagnosed with PTSD in accordance with 
the regulatory criteria, as indicated, for example, in March 
2002 VA outpatient treatment notes and a May 2002 letter from 
a licensed social worker.  That diagnosis notwithstanding, 
the Board finds that this claim must nonetheless fail because 
another essential criterion for establishing service 
connection for PTSD-credible evidence that the claimed 
stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994).

The veteran has reported stressors relating to alleged 
experiences that occurred in Korea.  In a January 2003 
stressor statement, the veteran reported that while his unit 
was involved in reconstructing an airfield near Seoul, South 
Korea, they were subject to bombing attacks from enemy 
aircraft.  The veteran recounted that in one instance, a 
large bomb landed near where he had sought cover during a 
particular attack, and that the bomb turned out to be a dud.  
The veteran also stated that his friend, [redacted], 
sustained a shrapnel wound to his buttocks at the Suwan 
Airbase.  The veteran has also recounted having had his jeep 
fired upon while he was returning to his base on a dark road 
at night.

A May 2002 statement from a licensed clinical social worker, 
notes that the veteran's most memorable stressor event was 
when the Chinese attempted to overrun his base in Seoul 
resulting in the deaths of many soldiers.  The veteran 
reportedly was a bulldozer operator and assisted in burying 
the bodies, which he could reportedly remembered through 
smell and mental images.  

The veteran's DD-Form 214 (Report of Separation from the 
Armed Forces of the United States), for his period of service 
from 1948 to 1952, reflects that he served in Korea from 
April 1951 to January 1952, and his most significant unit 
assignment was noted as being with Company C of the 802nd 
Engineering Aviation Battalion as an explosive operator.  It 
is also noted that he received the Army Occupation Medal 
(Japan) and the Korean Service Medal.  None of these medals 
reflects that the veteran engaged in combat with the enemy, 
and there is otherwise no objective evidence in this regard.  

The Board acknowledges the October 2004 argument of the 
veteran's representative that the veteran's military unit in 
Korea was in the combat arena.  To support this argument, the 
veteran's representative submitted Internet research from the 
website http://www.ranger95.com.  The website reports that 
Company "A" of the 802nd Engineer Aviation Battalion 
repaired and extended an airstrip in Pohang, Korea, and came 
under enemy air and ground attack during the period July 12 
to August 26, 1950.  The veteran, however, was assigned to 
Company "C" of the 802nd Engineer Aviation Battalion and 
was not in Korea during the time in question.  

As will be discussed in greater detail below, while, in this 
case, the veteran's DD-Form 214 reflects service in Korea, 
and he has reported coming under enemy fire, there is simply 
no objective evidence verifying that the veteran's unit came 
under enemy fire.  As such, the evidence does not support a 
finding that the veteran engaged in combat with the enemy, 
and the Board is unable to accept the occurrence of any 
claimed stressor(s) relating to participation in and exposure 
to combat on the basis of the veteran's assertions alone; 
rather, there must be objective evidence verifying the 
occurrence of the claimed stressor(s). 

The Board notes, initially, that the veteran's general 
experiences associated with his service as a explosive 
operator - experiencing sniper fire and bombing attacks and 
being frightened by such - are not capable of independent 
verification.  In this regard, the Board observes that 
stressors that are general in description and involve events 
that would not be contained in a unit history or operational 
report are not objectively verifiable.  Anecdotal experiences 
of this type simply cannot be verified independently.  See 
Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  

As regards any potentially verifiable stressors, the Board 
notes that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  

In a June 2002 letter, the RO requested that the veteran 
provide specific information regarding his alleged stressors, 
including approximate dates, units involved, and the names of 
any individuals injured or killed.  In January 2003, the 
veteran responded outlining the stressors mentioned above.  
Per the Board's January 2005 remand, the AMC sent another 
letter to the veteran requesting additional, more specific, 
information regarding the alleged stressors that he had 
previously described.  The March 2005 letter requested the 
veteran to specify the approximate dates (within 60 days of 
the event), assigned unit, and full names of those wounded or 
killed, if applicable.  The veteran did not respond to that 
letter.

The AMC requested that JSRRC attempt to independently verify 
the veteran's alleged stressors based on the limited 
information he provided.  In October 2007, JSRRC responded 
that it had researched historical reports submitted by 
Company "C" of the 802nd Engineer Aviation Battalion from 
April through July 1951, as well as casualty data for the 
reported injury involving [redacted], but were unable to 
verify any of the veteran's alleged stressors.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  The 
occurrence of a claimed in-service stressor has not been 
established independently, and the record does not present a 
basis for VA to make additional attempts to independently 
corroborate any reported stressor(s).  The Board also notes 
that the veteran also has not furnished any objective 
evidence to support the occurrence of any claimed in-service 
stressor.

As there is no credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


